In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00090-CV

IN THE INTEREST OF R.F. AND S.F.,            §   On Appeal from the 431st District
CHILDREN                                         Court
                                             §
                                                 of Denton County (2009-50631-367)
                                             §
                                                 June 13, 2019
                                             §
                                                 Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Father shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By __Mark Pittman_____________________
                                            Justice Mark Pittman